FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                          May 15, 2018
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-1459
                                                (D.C. No. 1:17-CR-00035-PAB-1)
RAYMOND VINCENT ALVAREZ,                                    (D. Colo.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, HARTZ and EID, Circuit Judges.
                 _________________________________

      Raymond Vincent Alvarez pleaded guilty to possession of a firearm by a

previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). He was sentenced

to 51 months of imprisonment, which was within both the statutory range and the

advisory guideline range estimated in the plea agreement and used at sentencing.

Although the plea agreement contained an appeal waiver, Mr. Alvarez appealed. The

government moves to enforce the appeal waiver under United States v. Hahn,

359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In response to the government’s motion, Mr. Alvarez, through counsel,

concedes that his appeal waiver is enforceable as to this direct appeal, and he does

not contest any of the Hahn factors. Accordingly, the motion to enforce is granted,

and this matter is terminated.


                                           Entered for the Court
                                           Per Curiam




                                           2